Citation Nr: 0206035	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for status post skin appendage 
carcinoma with calcified epithelioma of malherb, infiltrating 
basal cell epithelioma and right temporal bone resection with 
other post-surgical residuals.  

(The matters of entitlement to service connection for the 
post-operative cancer and whether new and material evidence 
has been received to reopen claims of service connection for 
depression and headaches will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1972 until June 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999, from 
the Portland, Oregon, regional office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for status post basal cell 
carcinoma of the right forehead with invasion of the temple 
bone with granulomatous lesion in the pre-auricular area 
(claimed as tumor/cancer).  The RO also denied entitlement to 
service connection for migraine headaches and for depression 
on the basis that the claims were not well grounded.  

In an August 1976 decision the Board denied service 
connection for a disability characterized as "granulomatous 
lesion in the pre-auricular area of the right ear lobe."  In 
1982 the veteran sought to reopen his claim, then describing 
the disability as a "brain tumor."  In a January 1983 
rating decision the RO denied service connection for a 
disability characterized as status post basal cell carcinoma 
of the right forehead with invasion of the temple bone with 
granulomatous lesion in the pre-auricular area based on the 
notation of same in a November 1982 hospital summary.  The 
veteran was notified of, but did not, appeal the denial.  

In 1988 the veteran again sought to reopen his claim, then 
citing removal of his right ear due to tumor and cancer.  
Evidence obtained in conjunction with that claim includes the 
report of VA hospitalization in 1976 for surgery, which lists 
the clinical diagnoses as skin appendage carcinoma with 
calcified epithelioma of malherb and infiltrating basal cell 
epithelioma.  The surgery included, but was not limited to, 
right superficial temporal bone resection.  Accordingly, the 
issue has been rephrased as reflected on the title page.  
Inasmuch as the veteran failed to report for VA examinations 
scheduled for April 1989, the RO advised the veteran in May 
1989 that his claim would have to be denied. 

In August 1998 the RO found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for the veteran's post-operative cancer and also 
denied service connection for depression and headaches.  The 
veteran was notified of those determinations on November 3, 
1998.  After additional evidence was received the RO again 
denied the claims in a rating decision of March 3, 1999, 
informing the veteran on March 9, 1999.  The veteran then 
advised that he was appealing the March 1999 decisions.  
Thus, there was a prior unappealed denial of service 
connection for depression and headaches so the issues 
pertaining to those disabilities are as noted on page one of 
this decision.  

The Board is undertaking additional development on the claim 
of service connection for the veteran's post-operative facial 
cancer and as to the depression and headache issues pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,014 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  In an October 1998 rating decision, the RO determined 
that there was no new and material evidence to reopen a 
previously denied claim of service connection for the 
veteran's right-sided facial cancer; that rating decision 
became final in the absence of an appeal.  

3.  Evidence received since the October 1998 rating decision 
includes medical evidence regarding the veteran's cancer 
which was not of record at the time of the previous 
determination and which bears substantially and directly on 
the matter in question.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision which found that new and 
material evidence had not been received to reopen a claim of 
service connection for status post basal cell carcinoma of 
the right forehead with invasion of the temple bone with 
granulomatous lesion in the pre-auricular area (claimed as 
tumor/cancer) is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R.§§ 3.104, 20.1103 (1998).

2.  New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
status post basal cell carcinoma of the right forehead with 
invasion of the temple bone with granulomatous lesion in the 
pre-auricular area, now characterized as status post right 
skin appendage carcinoma with calcified epithelioma of 
malherb, infiltrating basal cell epithelioma and right 
superficial temporal bone resection with granulomatous lesion 
in the pre-auricular area.  38 U.S.C.A. § 5108 (West 1991); 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show that on a July 
1972 enlistment report of medical history, he noted that he 
had or had had "skin disease."  The examiner noted this as 
cervical sebaceous cysts and mild acne.  On physical 
examination, the skin was reported as normal.  In October 
1972 the veteran was seen for symptoms attributed to 
nervousness and was observed to have pronounced acne.  No 
skin abnormalities were noted at the discharge examination in 
June 1973.  

The veteran's initial claim for VA disability benefits was 
received in September 1974.  He sought service connection for 
a pre-auricular ulcer that reportedly began in October 1972.  
With his claim, he submitted a statement dated in July 1974 
from Salah H. Yashruti, M.D., indicating that in June 1974 
the veteran had undergone excision of an ulcer of the right 
pre-auricular area, excision of cervical lymph node and 
excision of a polypoid lesion of the left ear.  Dr. Yashruti 
also stated that the veteran had had surgery in July 1974 to 
cover the right face ulcer area, with a biopsy of the floor 
of the lesion.  The pathology report of the biopsy showed 
granulation tissue with chronic inflammation.  

In June 1975 a letter was received from the veteran stating 
that he had been in the hospital the previous summer when a 
tumor was removed from his right temple.  He was told that he 
had cancer and apparently the cancer went away.  

The veteran was afforded a VA examination in October 1975.  
On a general medical examination his skin was reported as 
being normal.  He was afforded a special surgery examination 
at which he reported having had many enlarged lumps excised 
from his neck as a young boy and that in 1968 he began to 
notice a swelling in the upper, right pre-auricular area that 
began as pea size and grew to small almond size.  He did not 
seek medical attention for this while on active duty.  After 
discharge, the swelling progressively enlarged, becoming the 
size of a "good size filbert nut" which soon developed "a 
bleeding ulceration."  He reported having had surgery in a 
private hospital where the superficial tumor was successfully 
excised and the wound closed by skin graft from the adjacent 
scalp.  The veteran reported that the wound was fully healed 
by two months; however, within another two months, he noticed 
a pea size recurrence that became progressively larger.  On 
physical examination, there was a 2" x 3/4" non-movable, hard 
mass in the right pre-auricular area.  The diagnosis was 
status post excision pre-auricular tumor of unknown origin 
with recurrence of tumor with pain and right side migraine.

In January 1976 the RO denied service connection, in part, 
for a granulomatous lesion in the pre-auricular area.  The 
veteran appealed and in August 1976 the Board denied service 
connection for the lesion.  

In October 1982 the veteran sought entitlement to service 
connection for a "brain tumor" with claimed onset in 1973.  
Evidence received consisted of a VA hospital summary for a 
period of hospitalization in October and November 1982 for 
removal of a benign lesion from the left cheek.  There was 
notation of a history of basal cell carcinoma of the right 
forehead with invasion to the temple bone that was resected 
in 1976 and recent removal of a small basal cell epithelioma 
from another area of his face.

In a January 1983 rating decision, the RO denied service 
connection for disability claimed by the veteran as a "brain 
tumor."  The RO also noted that a brain tumor was not shown 
by the evidence and that neither the benign nor malignant 
growths removed from the veteran's face at various times were 
service-connected as there was no evidence of service 
incurrence or manifestation of a malignant growth within one 
year following military service.  The RO characterized the 
disability as status post basal cell carcinoma of the right 
forehead with invasion to the temple bone with granulomatous 
lesion in the pre-auricular area.  The veteran was notified 
that the evidence did not establish service connection for 
claimed brain tumor.  He did not initiate an appeal.  

In September 1988, the veteran sought service connection for 
the 1975 removal of his right ear at a VA Medical Center due 
to tumor and cancer, after which the following evidence was 
received.  

In January 1989 the veteran submitted records from the 
Harrison Memorial Hospital showing that he was hospitalized 
in June 1974 and treated by S. H. Yashruti, M.D.  It was 
noted that the veteran had been seen in the Emergency Room 
two weeks earlier with headaches in the right pre-auricular 
area.  He reported a one year history of a tumor mass in the 
right temporal region that had enlarged and finally 
ulcerated.  Excision of the ulceration revealed an invasive 
tumor considered non-resectable at that point in time and 
characterized by pathology as a basal cell carcinoma.  The 
veteran was transferred to the Swedish Tumor Clinic for 
further evaluation, where it was thought that the lesion was 
not malignant.  In July 1974 he underwent further surgery at 
the Harrison Memorial Hospital to include closure of the 
wound.   

In April 1989, the RO received the report of VA 
hospitalization from February 1976 to May 1976 showing that 
the veteran underwent multiple surgical procedures.  
Reportedly he had done well for 18 months after his prior 
surgery but then had noted a progressively increasing mass in 
the same area as the prior surgery.  While hospitalized he 
underwent additional surgery for skin appendage carcinoma, 
calcified epithelioma of malherb and infiltrating basal cell 
epithelioma.  It was noted that the veteran had occasional 
headaches.  Additional VA medical records reflect 
hospitalization in June 1976 for revision of the flap-graft 
to the right ear defect.   

In early 1989 the veteran failed to report for a scheduled VA 
examination and the RO determined that the evidence of record 
was insufficient to properly evaluate his claim.  The claim 
was administratively disallowed and the veteran was notified 
by letter in May 1989.  

In July 1998 the veteran sought service connection for cancer 
of the right side of his head.  By an August 1998 letter, the 
RO notified him of the evidence needed to make a decision on 
his claim.  The veteran submitted authorization forms for 
release of records from Harrison Memorial Hospital for 
operations performed by Dr. S. Yashruti.  The veteran also 
noted that he had had two operations at a VA Medical Center.   

In a rating decision of October 26, 1998, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for status post basal 
cell carcinoma of the right forehead with invasion of the 
temple bone with granulomatous lesion in the pre-auricular 
area (claimed as tumor/cancer).  The RO noted that the 
evidence submitted essentially duplicated evidence previously 
considered and was cumulative.  The RO also noted that the 
veteran was requesting information be obtained that was 
already of record and on which prior decisions had been made.  
The veteran was notified of the decision by letter dated 
November 3, 1998.  

In March 1999, the RO notified the veteran that additional 
medical records submitted included copies of documents that 
had been previously considered, were of record in his claims 
file, and were being returned to him.  Medical records 
retained consist of page one of a June 1974 operative record 
and June and July 1974 skull and chest X-ray reports, and 
laboratory reports.  The June 1974 operative record shows a 
handwritten pre-operative diagnosis of ulcerated tumor, right 
preauricular region, rule out malignancy; and a type-written 
pre-operative diagnosis of ulcerated tumor, right pre-
auricular region, polypoid tumor left ear, multiple cervical 
and pre-auricular adenopathy.  The post-operative diagnosis 
was "Awaiting permanent pathologic section."    

In a March 1999 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for status post basal cell carcinoma of the right 
forehead with invasion of the temple bone with granulomatous 
lesion in the pre-auricular area (claimed as tumor/cancer).  
The veteran was notified by letter dated March 9, 1999, and 
filed a notice of disagreement with the March 1999 rating 
decision.  

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal. 38 C.F.R. §§ 20.200, 20.302.  Absent an appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 1991); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified 
as amended at 38 U.S.CA. § 5103A(f) West Supp. 2001) provides 
that "Nothing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The Board 
does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).



Analysis

The VCAA has eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In addition, VA 
has promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In part, the 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620 so they are not applicable to this 
case.

With regard to the issue on appeal, the RO provided the 
veteran a copy of the March 1999 rating decision that 
notified him of the basis for the decision reached.  The RO 
also provided the veteran a statement of the case and 
supplemental statements of the case which include a summary 
of the evidence, the legal criteria, and a discussion of the 
facts of the case.  The veteran has been afforded the 
opportunity to submit/identify evidence and argument and has 
done so. VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

The Board notes that although the RO listed outpatient 
treatment reports from VAMC, Portland, for the period March 
12, 1992 through August 27, 1998 in the evidence considered 
in the October 1998 rating decision, those records were 
misfiled and pertain to another veteran.  However, in the 
reasons and bases for the RO's decision there is no 
discussion of those records and it does not appear that the 
misfiled documents had any bearing the RO's decision. 


In this case the last final unappealed decision was in 
October 1998, when, in part, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the veteran's right-sided facial 
cancer.  The veteran was provided notice of the decision and 
his appellate rights but he did not initiate an appeal from 
that decision.  Rather, in a statement of March 1999 he 
specified that he was replying to the RO's March 9, 1999, 
letter in which he was notified of the March 3, 1999, rating 
decision.  Therefore the October 1998 rating decision became 
final.  

Since the initial denial of the veteran's claim for service 
connection for a tumor/cancer, he has made several attempts 
to reopen the claim.  However, the claim was not reopened 
because new and material evidence had not been received.  The 
veteran has been informed several times that his service 
medical records are negative for any tumor/cancer and no 
presumptive conditions under 38 C.F.R. §§ 3.307 or 3.309 had 
been shown.  To reopen the claim there must be new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
veteran has been informed as to the best type of evidence to 
submit to reopen his claim.

Subsequent to the October 1998 rating decision, additional 
medical records from Harrison Memorial Hospital, dated in 
June and July 1974, have been added to the record.  Records 
that previously had not been considered include the first 
page of a June 1974 operative record (the second page was 
already of record), X-ray reports and the reports of 
laboratory studies.  The operative report shows that the 
major lesion on the right side at surgery very strongly 
suggested a malignant lesion from a gross point of view.  The 
right pre-auricular ulcerated, indurated lesion extended into 
the outer aspect of the external ear.  The post-operative 
diagnosis was awaiting permanent pathologic section.  This 
evidence contributes to a more complete picture of the 
circumstances surrounding the disability and is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Consequently, 
the claim for entitlement to service connection for status 
post right skin appendage carcinoma with calcified 
epithelioma of malherb, infiltrating basal cell epithelioma 
and right superficial temporal bone resection with 
granulomatous lesion in the pre-auricular area (previously 
claimed as brain tumor/cancer) (previously denied as status 
post basal cell carcinoma of the right forehead with invasion 
of the temple bone with granulomatous lesion in the pre-
auricular area) is reopened.  However, additional development 
of the evidence is required prior to deciding the matter of 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The claim of entitlement to service connection for status 
post right skin appendage carcinoma with calcified 
epithelioma of malherb, infiltrating basal cell epithelioma 
and right superficial temporal bone resection with 
granulomatous lesion in the pre-auricular area (claimed as 
tumor/cancer) is reopened by the submission of new and 
material evidence; to that extent only the claim is granted.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

